Citation Nr: 1236254	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  05-39 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating higher than 10 percent for traumatic arthritis of the left knee prior to June 9, 2011 and higher than 30 percent after August 1, 2012.

2. Entitlement to a disability rating higher than 10 percent for traumatic arthritis of the right knee.

3. Entitlement to service connection for obstructive sleep apnea.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for lumbar spine spondylosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1959 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2005 and October 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A rating decision issued in October 2011 assigned a temporary 100 percent rating for traumatic arthritis of the left knee from June 9, 2011 to July 1, 2012, with a 30 percent disability rating thereafter.  A subsequent rating decision in February 2012 corrected the effective date of the 30 percent disability rating to August 1, 2012.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In a statement submitted in September 2012 the Veteran requested a Video Conference hearing before the Board to be held at the regional office in San Antonio, Texas.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2011) (pertaining specifically to hearings before the Board).  Accordingly, a remand of these matters to the RO for the requested hearing is warranted.

To ensure procedural due process, this case is REMANDED for the following action:


Schedule the Veteran for a Video Conference hearing before the Board to be held at the VA Regional Office in San Antonio, Texas.  The RO should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




